Order entered September 13, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00620-CV

                       LUIS A. SANTIAGO, ET AL., Appellants

                                           V.

                  MACKIE WOLF ZIENTZ & MANN, P.C., Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-01743-2013

                                       ORDER
       We DENY appellee’s September 6, 2013 motion to abate the appeal. The Court will

submit appellate cause numbers 05-13-00619-CV and 05-13-00620-CV on the same date before

the same panel.


                                                  /s/   DAVID LEWIS
                                                        JUSTICE